DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuexen (US Patent Application Publication 2016/0348613) in view of Prunnbauer (US Patent Application Publication 2015/0267647) in view of Su (CN 203098108 U) and further in view of Masato (WO 2015/104735 A1).
Regarding claim 1, Tuexen discloses a gas supply system for an engine having cylinders that is designed as a gas engine or a dual fuel engine, comprising: 
a gas regulating station (3, 23) configured to supply the engine (7) in a gas fuel operating mode with a gaseous fuel of constant gas pressure as a function of a requested engine output [0050] [0065] [0079-0080]; 
a double-walled gas line (13, 15) extending from the gas regulating station to the cylinders (7B), which comprises: 
	an inner pipe (21) [0043];
	an outer pipe (23) which surrounds the inner pipe at least in sections [0043], 
	wherein in the gas fuel operating mode of the double-walled gas line, emanating from a gas regulating station-side end of the double-walled gas line, the outer pipe can be flowed through by the gaseous fuel towards of an engine-side end of the double-walled gas line [0041],
	an inert gas purging line (53);
a first shut-off valve (59A) assigned to the inert gas purging line, 
wherein in a purging mode of the engine, with the first shut-off valve in an opened state, inert gas can be fed via the inert gas purging line to the outer pipe of the double-walled gas line at the gas regulating station-side end of the double-walled gas line [0046]. 
Tuexen does not disclose the inert gas flows through the outer pipe towards an engine-side end of the double-walled gas line, wherein the inert gas passes into the inner pipe and, via the inner pipe, flows back towards the gas regulating station-side end of the double-walled gas line where the inert gas then exits. 
Prunnbauer discloses a gas supply system for an engine (3) having cylinders (5) that is designed as a gas engine or a dual fuel engine, wherein an inert gas flows through an outer pipe (9, 21) of a double-walled gas line towards an engine-side end of the double-walled gas line, where the inert gas passes into an inner pipe (25) and, via the inner pipe, flows back towards the gas regulating station-side end of the double-walled gas line the inert gas then exits [0040-0042, as shown in Figure 2]. 
Prunnbauer teaches that the gas supply system reduces outlay on construction or manufacture for fuel gas purging [0007]. Prunnbauer further discloses that displacing the fuel gas using the inert gas in this way is a simple method of accomplishing refilling of the gas rail, which ensures reliable ignition or starting of an engine operating on gaseous fuel [0021]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to route the inert gas through the outer pipe path disclosed by Prunnbauer during the purging mode disclosed by Tuexen to reduce outlay on system construction and to ensure reliable ignition or starting of the engine on gaseous fuel. 
Tuexen, as modified by Prunnbauer, does not disclose a check valve provided at the engine-side end radially within the double-walled gas line. 
Su discloses a check valve (6) provided at an engine-side end radially within a double-walled gas line (3,7) (as shown in Figure 1). 
Su teaches that the check valve allows the fuel mixture supplied through the double-walled gas line to be changed to achieve a good engine starting effect [0013]. For example, the fuel mixture supplied when the engine has warmed up may not function acceptably at low temperature [0014]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the check valve disclosed by Su with the radially within the double-walled gas line disclosed by Tuexen, as modified by Prunnbauer, for example to the purge line in order to allow a change in the fuel mixture supplied to the engine during engine starting thereby producing a good starting effect.  
Tuexen, as modified by Prunnbauer and Su, does not disclose the check valve disposed in the inner pipe and radially within the double-walled gas line configured to provide a flow towards at least one vent line. 
Masato discloses a check valve (15) that prevents a backflow of fuel gas in a downstream open pipe 22 as shown in Figure 1. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply combine the check valve disclosed by Masato with the gas line disclosed by Tuexen to predictably prevent a backflow of fuel gas.
Regarding claim 2, Tuexen further discloses the first shut-off valve is in a closed state when the engine is supplied with gaseous fuel [0058-0059]. 
Regarding claim 3, Tuexen further discloses a gas line extends in a region of the gas regulating station towards the gas regulating station-side end of the double-walled gas line (as shown in Figure 2);
at least one gas shut-off valve is integrated in the gas line (39B);
wherein the gas line merges into the inner pipe of the double-walled gas line or provides the double-walled gas line (as shown in Figure 2); 
at least one vent line with a vent valve (39C) integrated in the at least one vent line branches off the gas line in a region between the at least one gas shut-off valve and the gas regulating station-side end of the double-walled gas line;
wherein when the vent valve is in an open state and the gas shut-off valve is in a closed state the inert gas exiting from the double-walled gas line at the gas regulating station-side end in a purging mode of the engine is discharged via the at least one vent line [0074]. 
Regarding claim 4, Tuexen further discloses a pressure sensor (33, 35) connected to the double-walled gas line, configured to detect a pressure drop of the double-walled gas line filled with the inert gas. 
Regarding claim 5, Tuexen, as modified by Su and Prunnbauer, discloses the system of claim 3 as discussed above. Tuexen does not disclose wherein the check valve, in the purging mode, permits a passage of the inner gas from the outer pipe of the double-walled gas line into the inner pipe of the double-walled gas line. 
Prunnbauer discloses a valve (29) that is provided at an engine-side end of the double-walled gas line, which in a purging mode permits passage of the inert gas from the outer pipe of the double-walled gas line into the inner pipe of the double-walled gas line [0046]. 
Prunnbauer teaches that the gas supply system reduces outlay on construction or manufacture for fuel gas purging [0007]. Prunnbauer further discloses that displacing the fuel gas using the inert gas in this way is a simple method of accomplishing refilling of the gas rail, which ensures reliable ignition or starting of an engine operating on gaseous fuel [0021]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to route the inert gas through the outer pipe path disclosed by Prunnbauer during the purging mode disclosed by Tuexen for the reasons specified in reference to claim 1 above.  
Tuexen, as modified by Prunnbauer, does not disclose wherein the valve is a check valve. 
Su discloses a check valve that permits a passage of gas from an outer pipe of the double-walled gas line into an inner pipe of the double-walled gas line (as shown in Figure 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the check valve disclosed by Su with the radially within the double-walled gas line disclosed by Tuexen, as modified by Prunnbauer, for the reasons specified in reference to claim 1 above. 
Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuexen (US Patent Application Publication 2016/0348613) in view of Prunnbauer (US Patent Application Publication 2015/0267647) in view of Masato (WO 2015/104735 A1) and further in view of Bleyer (US Patent Application Publication 2015/0354520).
Regarding claim 6, Tuexen, as modified by Prunnbauer and Su discloses the system of claim 1 as discussed above but does not disclose the outer pipe of the double-walled gas line in the gas fuel operating mode of the engine can be flowed through by purging in towards the gas regulating station for discharging a gas leakage, the gas supply system further comprising: 
a purge air supply line configured to feed purge air to the outer pipe at the engine-side end of the double-walled gas line;
a purge air discharge line configured to discharge the purge air from the outer pipe at the gas regulating station-side end of the double-walled gas line;
a second shut-off valve assigned to the purge air supply line; and
a third shut-off valve assigned to the purge air discharge line, 
wherein the second and third shut-off valves are closed in the purging mode of the engine and open in the gas fuel operating mode of the engine. 
Bleyer discloses a gas supply system for an engine (102) having cylinders (104) that is designed as a gas engine or a dual fuel engine [0020], wherein
the outer pipe (130) of a double-walled gas line (112) in a gas fuel operating mode of the engine can be flowed through by purging in towards a gas regulating station (that includes 136-141, 146, 148) for discharging a gas leakage [0032], the gas supply system further comprising: 
a purge air supply line (connected to 138) configured to feed purge air to the outer pipe at the engine-side end of the double-walled gas line (as shown in Figure 1);
a purge air discharge line (110) configured to discharge the purge air from the outer pipe at the gas regulating station-side end of the double-walled gas line;
a second shut-off valve (142) assigned to the purge air supply line; and
a third shut-off valve (144) assigned to the purge air discharge line, 
wherein the second and third shut-off valves are closed in the purging mode of the engine and open in the gas fuel operating mode of the engine [0018].
Bleyer teaches that there is a possibility that the gaseous fuel leaks out through the inner wall of the double-walled gas line. To prevent the gaseous fuel from spreading the purging mode is selectively performed with the second and third shut-off valves [0002]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the valves and purge supply lines disclosed by Bleyer with the system disclosed by Tuexen to contain the gaseous fuel if it leaks through the inner wall of the double-walled gas line. 
Regarding claim 7, Tuexen, as modified by Prunnbauer, Su and Bleyer, discloses the system of claim 6 as discussed above. Tuexen further discloses wherein in the gas fuel operating mode of the engine gaseous fuel is combusted in the engine, the first shut-off valve is closed [0024]. 
Tuexen does not disclose the second and third shut-off valves and thus does not disclose the second and third shut-off valves are open when in the gas fuel operating mode of the engine. 
Bleyer discloses an engine having a gas fuel operating mode wherein the second and third shut-off valves are open [0018]. 
Bleyer teaches Bleyer teaches that there is a possibility that the gaseous fuel leaks out through the inner wall of the double-walled gas line. To prevent the gaseous fuel from spreading the purging mode is selectively performed with the second and third shut-off valves [0002]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the valves and purge supply lines disclosed by Bleyer with the system disclosed by Tuexen for the reasons specified in reference to claim 6 above. 
Regarding claim 8, Tuexen, as modified by Prunnbauer, Su and Bleyer, discloses the system of claim 6 as discussed above. Tuexen further discloses wherein in a purging mode of the engine no gaseous fuel is combusted in the engine, and in a dual-fuel engine for a transition to a liquid fuel operating mode of the engine, the first shut-off valve is open [0068]. 
Tuexen does not disclose the second and third shut-off valves and thus does not disclose the second and third shut-off valves are open when in the gas fuel operating mode of the engine. 
Bleyer discloses an engine having a transition to a liquid fuel operating mode wherein the second and third shut-off valves are closed [0018]. 
Bleyer teaches that there is a possibility that the gaseous fuel leaks out through the inner wall of the double-walled gas line. To prevent the gaseous fuel from spreading the purging mode is selectively performed with the second and third shut-off valves [0002]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the valves and purge supply lines disclosed by Bleyer with the system disclosed by Tuexen for the reasons specified in reference to claim 6 above. 
Regarding claim 9, Tuexen further discloses when in the purging mode of the engine no gaseous fuel is combusted in the engine, and in a dual-fuel engine for a transfer into a liquid fuel operating mode of the engine, the double-walled gas line is filled with inert gas, the first shut-off valve is then closed and a pressure in the double-walled gas line then monitored via a pressure sensor [0012] [0027-0028]. 
Regarding claim 10, Tuexen discloses a method for operating a gas supply system for an engine having cylinders that is designed as a gas engine or a dual fuel engine having: 
a gas regulating station (3, 23) configured to supply the engine (7) in a gas fuel operating mode with a gaseous fuel of constant gas pressure as a function of a requested engine output [0050] [0065] [0079-0080]; 
a double-walled gas line (13, 15) extending from the gas regulating station to the cylinders (7B), which comprises: 
	an inner pipe (21) [0043];
	an outer pipe (23) which surrounds the inner pipe at least in sections [0043], 
	wherein in the gas fuel operating mode of the double-walled gas line, emanating from a gas regulating station-side end of the double-walled gas line, the outer pipe can be flowed through by the gaseous fuel towards of an engine-side end of the double-walled gas line [0041],
	an inert gas purging line (53);
a first shut-off valve (59A) assigned to the inert gas purging line, 
wherein in a purging mode of the engine, with the first shut-off valve in an opened state, inert gas can be fed via the inert gas purging line to the outer pipe of the double-walled gas line at the gas regulating station-side end of the double-walled gas line [0046]. 
Tuexen does not disclose the inert gas flows through the outer pipe towards an engine-side end of the double-walled gas line, wherein the inert gas passes into the inner pipe and, via the inner pipe, flows back towards the gas regulating station-side end of the double-walled gas line where the inert gas then exits. 
Prunnbauer discloses a gas supply system for an engine (3) having cylinders (5) that is designed as a gas engine or a dual fuel engine, wherein an inert gas flows through an outer pipe (9, 21) of a double-walled gas line towards an engine-side end of the double-walled gas line, where the inert gas passes into an inner pipe (25) and, via the inner pipe, flows back towards the gas regulating station-side end of the double-walled gas line the inert gas then exits [0040-0042, as shown in Figure 2]. 
Prunnbauer teaches that the gas supply system reduces outlay on construction or manufacture for fuel gas purging [0007]. Prunnbauer further discloses that displacing the fuel gas using the inert gas in this way is a simple method of accomplishing refilling of the gas rail, which ensures reliable ignition or starting of an engine operating on gaseous fuel [0021]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to route the inert gas through the outer pipe path disclosed by Prunnbauer during the purging mode disclosed by Tuexen to reduce outlay on system construction and to ensure reliable ignition or starting of the engine on gaseous fuel. 
Tuexen, as modified by Prunnbauer, does not disclose a check valve provided at the engine-side end radially within the double-walled gas line. 
Su discloses a check valve (6) provided at an engine-side end radially within a double-walled gas line (3,7) (as shown in Figure 1). 
Su teaches that the check valve allows the fuel mixture supplied through the double-walled gas line to be changed to achieve a good engine starting effect [0013]. For example, the fuel mixture supplied when the engine has warmed up may not function acceptably at low temperature [0014]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the check valve disclosed by Su with the radially within the double-walled gas line disclosed by Tuexen, as modified by Prunnbauer, for example to the purge line in order to allow a change in the fuel mixture supplied to the engine during engine starting thereby producing a good starting effect.  
Tuexen, as modified by Prunnbauer and Su, does not disclose the outer pipe of the double-walled gas line in the gas fuel operating mode of the engine can be flowed through by purging in towards the gas regulating station for discharging a gas leakage, the gas supply system further comprising: 
a purge air supply line configured to feed purge air to the outer pipe at the engine-side end of the double-walled gas line;
a purge air discharge line configured to discharge the purge air from the outer pipe at the gas regulating station-side end of the double-walled gas line;
a second shut-off valve assigned to the purge air supply line; and
a third shut-off valve assigned to the purge air discharge line, 
wherein the second and third shut-off valves are closed in the purging mode of the engine and open in the gas fuel operating mode of the engine. 
Bleyer discloses a gas supply system for an engine (102) having cylinders (104) that is designed as a gas engine or a dual fuel engine [0020], wherein
the outer pipe (130) of a double-walled gas line (112) in a gas fuel operating mode of the engine can be flowed through by purging in towards a gas regulating station (that includes 136-141, 146, 148) for discharging a gas leakage [0032], the gas supply system further comprising: 
a purge air supply line (connected to 138) configured to feed purge air to the outer pipe at the engine-side end of the double-walled gas line (as shown in Figure 1);
a purge air discharge line (110) configured to discharge the purge air from the outer pipe at the gas regulating station-side end of the double-walled gas line;
a second shut-off valve (142) assigned to the purge air supply line; and
a third shut-off valve (144) assigned to the purge air discharge line, 
wherein the second and third shut-off valves are closed in the purging mode of the engine and open in the gas fuel operating mode of the engine [0018].
Bleyer teaches that there is a possibility that the gaseous fuel leaks out through the inner wall of the double-walled gas line. To prevent the gaseous fuel from spreading the purging mode is selectively performed with the second and third shut-off valves [0002]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the valves and purge supply lines disclosed by Bleyer with the system disclosed by Tuexen to contain the gaseous fuel if it leaks through the inner wall of the double-walled gas line. 
Regarding claim 11, Tuexen, as modified by Prunnbauer, Su and Bleyer, discloses the system of claim 10 as discussed above. Tuexen further discloses wherein in a purging mode of the engine no gaseous fuel is combusted in the engine, and in a dual-fuel engine for a transition to a liquid fuel operating mode of the engine, the first shut-off valve is open [0068]. 
Tuexen does not disclose the second and third shut-off valves and thus does not disclose the second and third shut-off valves are open when in the gas fuel operating mode of the engine. 
Bleyer discloses an engine having a transition to a liquid fuel operating mode wherein the second and third shut-off valves are closed [0018]. 
Bleyer teaches that there is a possibility that the gaseous fuel leaks out through the inner wall of the double-walled gas line. To prevent the gaseous fuel from spreading the purging mode is selectively performed with the second and third shut-off valves [0002]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the valves and purge supply lines disclosed by Bleyer with the system disclosed by Tuexen for the reasons specified in reference to claim 6 above. 
Regarding claim 12, Tuexen further discloses when in the purging mode of the engine no gaseous fuel is combusted in the engine, and in a dual-fuel engine for a transfer into a liquid fuel operating mode of the engine, the double-walled gas line is filled with inert gas, the first shut-off valve is then closed and a pressure in the double-walled gas line then monitored via a pressure sensor [0012] [0027-0028]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747